DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 3/29/2018.  Claims 1-22 are pending.

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 9/28/2020 is acknowledged.
Claim 9, 10, 12, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.
Claim 10 includes the limitations that describe features found in non-elected Species III found in fig. 3h.  Specifically; “the projection positioned at the base of the offset”, not found in the elected Species II (fig. 3e).  Therefore claim 10 is withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
there is no disclosure in the specification for the limitations of claim of “a diameter of approximately 0.006” or “a diameter of approximately 0.0095”.
there is no disclosure in the specification for the limitation of claim 8 of “displaced approximately 0.100”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is unclear and vague if “wire” of claim 5 is a new wire or is referring back to “a wire” of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. US 2012/0041470 A1 (Srivastava).
As to claim 1, Srivastava teaches a tethering assembly for an implantable medical device (fig. 3 or figs. 6a and 6b), the tethering assembly comprising: a shaft (42) that extends longitudinally between a distal end and a proximal end; an attachment component (82 in fig. 3 or 81 in figs. 6a and 6b) coupled to the distal end of the shaft, the attachment component defining a receptacle (86) for receiving an attachment member of the implantable medical device, the attachment component having a passageway (84) that provides access to the receptacle and that is narrower than the receptacle (fig. 3); and a wire (52) extending in sliding engagement within the shaft between a first position in which a 
As to claim 2, Srivastava teaches the tethering assembly of claim 1, wherein shaft is composed of a flexible material that transfers torque applied at the proximal end of the shaft to the attachment component coupled to the distal end of the shaft [0218].  
As to claim 3, Srivastava teaches the tethering assembly of claim 2, wherein the flexible material comprises a hollow stranded cable, and wherein for the wire passes through the hollow stranded cable (42 can be considered a hollow stranded cable, “braided” [0218].  
As to claim 4, Srivastava teaches the tethering assembly of claim 1, further comprising an electrical insulating layer (66, PTFE, [0218]) that covers the shaft over at least a portion of the shaft.  
As to claim 6, Srivastava teaches the tethering assembly of claim 5, wherein the wire is composed of a flexible material such that application of force to the distal end of the wire results in deflection of the wire within the shaft (see 52 flexing in fig. 7a and being straight in fig. 7b).  
As to claim 7, Srivastava teaches the tethering assembly of claim 1, wherein wire has a circular or ovoidal cross-sectional shape (figs. 11a-11c).  As to claim 13, Srivastava teaches the tethering assembly of claim 1, wherein the passageway has an opening at the distal end that tapers down in size ([0228], states that the proximal edges of the port 84 may be rounder or chamfered, the result of a chamfer being a larger opening leading to a narrower passageway, see attached example below).


    PNG
    media_image1.png
    231
    353
    media_image1.png
    Greyscale

As to claim 14, Srivastava teaches the tethering assembly of claim 1, further comprising: a release assembly (48 and 50) being coupled to the proximal end of the shaft and to a proximal end of the wire, wherein actuation of the release assembly causes the wire to move from the first position to the second position [0249].  
As to claim 15, Srivastava teaches the tethering assembly of claim 1, further comprising a stiffening component covering at least a portion of the shaft (braid over an extruded tube, [0218]).  

Claim(s) 19, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly US 2017/0119999 A1 .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
As to claim 19, Kelly teaches a system comprising: an implantable medical device comprising: a hermetically sealed housing that contains one or more processors for delivering a pacing therapy (300) [0025]; a projecting member (310) joined to the hermetically sealed housing; a tethering system  comprising: a shaft (see attached figure) that extends longitudinally between a distal end and a proximal end; an attachment component (450) coupled to the distal end of the shaft, the attachment component defining a receptacle (405) for receiving an attachment member of the implantable medical device, the attachment component having a passageway (see attached figure) that provides access to the receptacle and that is narrower than the receptacle (see cross-section of 4b), wherein the attachment33PATENT C00013558.USU3component is configured to be coupled to the projecting member of the implantable medical device (fig. 4b); and a wire (410 + 420) extending in sliding engagement within the shaft between a first position in which a distal most tip of the wire extends into the passageway of the receptacle thereby narrowing the passageway (fig. 4b any structure placed in the passageway will take up space within the passageway therefore narrowing the passageway) and a second position in which the distal most tip retracts into the receptacle (comparing fig. 4a and 4b, Fig. 4a shows that 420 is slidable beyond the passageway and into the receptacle and therefore meets the claimed limitation), the wire being moveable from the first position to the second position and from the second position to the first position (420 slidable within the receptacle and is fully capable of being movable between a first position to second position and vice versa)).  

    PNG
    media_image2.png
    522
    1049
    media_image2.png
    Greyscale

As to claim 20, Kelly teaches the system of claim 19, wherein the projecting member comprises an oblong cavity (301), and wherein the attachment component comprises an oblong shape configured to fit at least partially within the oblong cavity (fig. 4a).  The definition of oblong being deviating from a square, circular, or spherical form by elongation in one direction.  The cavity 301 being elongated at 318 and the attachment component being elongated as shown in the attached figure.

    PNG
    media_image3.png
    345
    546
    media_image3.png
    Greyscale

As to claim 22, Kelly teaches the system of claim 19, wherein the projecting member extends from a proximal end of the implantable medical device, and wherein the passageway is sized to allow the projecting member to move into the receptacle when the wire is located in the second position and to prevent the projecting member from moving out of the receptacle when the wire is located in the first position (figs. 4a and 4b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. US 2012/0041470 A1 (Shrivastava).
As to claim 5, Srivastava teaches the tethering assembly of claim 1, wherein the shaft has an inside diameter of approximately 0.0095 of an inch ([0218], 42 has an inside diameter of 0.005-0.012 of an inch, the claimed diameter of 0.0095 is within the disclosed range 0.005 and 0.012 of an inch).  It should be noted that Shrivastava fails to teach wherein wire has a diameter of approximately 0.006 of an inch.  However, Srivastava teaches wire/cord 52 as 0.001-0.005 inch in outer diameter [0218], and the cord may have a larger diameter to act against stopper 70 [0223].  The stopper has a lumen with an inner diameter of 0.001-0.012 inch [0218].  Therefore, the wire diameter of the wire must be a diameter that that is larger than the range of the inner diameter of stopper 70 being used.  A wire with the diameter of approximately 0.006 of an inch can be used to abut a stopper with lumen of 0.001-0.005 which is within the range of Srivastava stopper lumen.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make use of a wire having an outer diameter of approximately 0.006 inches to accommodate the size of stopper being used in the device at the time. 
As to claim 8, Shrivastava teaches the invention essentially as claimed as discussed above. Shrivastava further teaches displacing the distal tip of the wire (transition from fig. 8a to fig. 8b, [0228]).
However, Shrivastava does not expressly teach the wire is displaced approximately 0.100 of an inch between the first position and the second position. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Shrivastava to displaced be approximately 0.100 of an inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art 
As to claim 11, Shrivastava teaches the tethering assembly of claim 1.  It should be noted that the embodiment relied upon fails to teach wherein the passageway includes a groove at the base of the passageway, the wire being disposed within the groove, the groove having a depth that is less than the thickness of the wire.  However, in other embodiments Shrivastava teach that that a groove may be formed to eliminate voids and to restrict lateral movement of the pull wire (fig. 35b, [0318]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the embodiments of fig. 3, figs. 6a and 6b or any other embodiment to include a groove as shown in fig. 35b for the added benefit of restricting lateral movement of the pull wire [0318].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771